Citation Nr: 1112289	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to December 1945. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim.  

The Veteran presented testimony before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.  

The claim was remanded by the Board in July 2010 for additional development and to address due process concerns.  More specifically, the RO/Appeals Management Center (AMC) was instructed to obtain additional VA treatment records and schedule the Veteran for a VA examination.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that service connection for headaches is warranted on a secondary basis.  


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks service connection for headaches.  He reports working in the engine room while serving in the Navy and asserts that his headaches were caused by the stress, tension, eye strain and exposure to toxic diesel fumes associated with that service.  See VA Forms 21-4138 dated January 2008 and February 2008.  The Veteran testified that he has suffered from headaches since service.  See May 2010 transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, headaches.  At the time of his discharge, examination of the Veteran's nervous system was normal, without organic or functional disorders.  See December 1945 report of physical examination.  

The post-service medical evidence of record is comprised of both VA and private treatment records.  In pertinent part, the Veteran sought emergency room treatment at Miriam Hospital in November 2007 for left temporal pain radiating down the left side of the jaw, after which he was diagnosed with acute headache.  In January 2008, the Veteran was seen for a mental health consult at the VA Medical Center in Providence, at which time he reported symptoms of pain in his shoulder, neck and head, predominantly in his head.  He also indicated that he had been evaluated at private emergency rooms at Miriam Hospital and Fatima Hospital and given a diagnosis of "stress."  The examiner noted that the Veteran showed her his discharge paperwork indicating "stress headaches" and that he reported he had never been treated or had a medical work-up such as a CT scan.  

The Veteran underwent a VA compensation and pension (C&P) examination in November 2010, at which time his claims folder was reviewed.  In pertinent part, the Veteran reported that he served as a petty officer in the Navy during World War II and remembered being knocked out briefly on some occasions but without any problems except for mechanical headaches.  The Veteran denied any problems with concentration, focusing, or neuropsychiatric symptoms at that time.  The examiner noted that he brushed it off to being only 18 and not having things bother him as much at the time.  It was noted that the Veteran continued his duties while in the Navy without any problems that he could recall and that he noticed his headaches more at the time of his 1946 discharge.  They were not as frequent as they were in the present and the Veteran described them as being in the back and top of his head with some transient sharp pains in the scalp, more on the left side.  The Veteran also reported a more long-lasting headache that involves more of the back and top of his head, as well as on the left, which was throbbing and occasionally accompanied by nausea.  He indicated that his headaches happened on and off over the years and that he would manage them with rest, relaxation and an aspirin.  

The Veteran's long history of anxiety was noted and he reported that at times he does feel more stressed out, though he could not clearly associate his stress levels with any increase in frequency of his headaches.  He reported that he went to the Miriam Hospital emergency room two years prior for a particularly severe headache, at which time the work up revealed it was due to stress.  The Veteran also reported a visit to the Fatima Hospital emergency room in April 2010 with an unrevealing work up.  

The Veteran also described a different kind of headache that he gets in the back of his head when he lays down with his head on a pillow or other object.  He reported that his headaches had been daily for the last three or so years.  Loud noises and stress and aggravation can start up his headaches.  He denied any numbness, tingling, and weakness in any other parts of his body, but did report some bright lights in his vision at times before and during the headache.  

Following physical examination, the Veteran was assessed with headaches.  The examiner reported that she agreed the Veteran had a diagnosis of headaches and indicated that it was most likely multifactorial with some stress tension headaches with some migrainous components.  The examiner further reported that while the Veteran perhaps had some mild bodily injuries during his service in the Navy, he does not endorse any particular evidence of concussions or post-concussive syndrome.  He does mention that his headaches became much more prominent after his discharge in 1946.  Even if he did sustain any mild traumatic brain injury, which is not evident in his past, these symptoms typically resolve in three to six months.  Any subsequent symptoms after this could be possibly attributed to any concurrent sleep or mood or anxiety issues that the patient could have.  It is clear that the patient has had a very chronic history of headaches, the most notable beginning around the time of his discharge.  Based on his description of the headaches since that period of time and not really during his service, it would seem that he does have a headache disorder but it seems less likely that it had its clinical onset during his active service or is related to any in-service events, disease or injury.  

The Board finds that the evidence of record supports the claim for service connection for headaches on a secondary basis, which can be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2010).  The Board acknowledges that the Veteran has not claimed service connection based on this theory of entitlement.  The courts have clarified, however, that a new theory of establishing entitlement to a benefit for the same disability constitutes the same claim and does not establish the existence of a separate claim or an incompletely adjudicated claim.  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).  As such, the Board will proceed accordingly.  

While the November 2010 VA examiner determined that it was less likely that the Veteran's headache disorder had its clinical onset during his active service or was related to any in-service events, disease or injury, the examiner did indicate that symptoms subsequent to his discharge could be attributed to any concurrent sleep or mood or anxiety issues that the Veteran could have.  The Board notes that service connection for anxiety disorder on a direct basis was recently established.  See July 2010 rating decision.  In light of the November 2010 VA examiner's statement, coupled with the findings during an October 2010 mental health visit that the symptoms attributed to the Veteran's service-connected anxiety disorder are predominantly on the anxiety spectrum and that he also endorses sleep problems, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for headaches is warranted on a secondary basis.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim has been granted, the duty to notify and assist has been met to the extent necessary.


ORDER

Service connection for headaches is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


